      Case 2:18-cv-00178-SRB Document 53 Filed 01/16/19 Page 1 of 9




 1   Daniel J. O’Connor, Jr., Bar No. 010081
     Justin D. Holm, Bar No. 025202
 2   O’CONNOR & CAMPBELL, P.C.
 3   7955 South Priest Drive
     Tempe, AZ 85284
 4   daniel.oconnor@occlaw.com
 5   justin.holm@occlaw.com
     602-241-7000
 6   Attorneys for Defendant Philip Mitchell Brailsford, Jr.
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9   Monique Portillo,                         Case No.: 2:18-cv-00178-SRB
10
                  Plaintiff,
11                                             DEFENDANT BRAILSFORD’S
           vs.                                 PARTIAL JOINDER IN
12
                                               CITY OF MESA DEFENDANTS’
     Philip Brailsford, an Officer of the
13                                             MOTION TO DISMISS PLAINTIFF’S
     Mesa, Arizona, Police Department,
     Individually; City of Mesa, Arizona,      SECOND AMENDED COMPLAINT
14
     and Arizona municipal corporation,
15   acting through John Meza, Chief of
     Police City of Mesa, in his Official
16   Capacity; Charles J. Langley, an
17   Officer of the Mesa, Arizona, Police
     Department, Individually; Brian
18   Elmore, an Officer of the Mesa,
     Arizona, Police Department,
19   Individually; Christopher Doane, an
20   Officer of the Mesa, Arizona, Police
     Department, Individually; Bryan
21   Cochran, an Officer of the Mesa,
     Arizona, Police Department,
22   Individually; Richard Gomez, an
     Officer of the Mesa, Arizona, Police
23   Department, Individually; John/Jane
24   Does I-5, Officers of the Mesa,
     Arizona, Police Department whose
25   identities have been withheld from
     Plaintiff, Individually,
26
                  Defendants.
         Case 2:18-cv-00178-SRB Document 53 Filed 01/16/19 Page 2 of 9




 1           Pursuant to FED. R. CIV. P. 12(b)(6), Defendant Philip Brailsford
 2   (“Brailsford”) partially joins City of Mesa Defendants’ Motion to Dismiss Plaintiff’s
 3   Second Amended Complaint. 1 Specifically, Brailsford joins the City of Mesa
 4   Defendants with respect to Plaintiff’s Fourth Amendment unreasonable-seizure
 5   claims. 2 In addition to these arguments, Brailsford affirmatively asserts Plaintiff
 6   has already admitted under oath the defendant officers had probable cause to
 7   arrest her. Probable cause is an absolute defense to an unlawful-arrest claim.
 8   Accordingly, Plaintiff’s Second Amended Complaint fails to state a claim upon
 9   which relief can be granted.
10                                       Introduction
11           After the Court’s October 12, 2018 Order, the only remaining claim against
12   the individual officers is Plaintiff’s Fourth Amendment claim of unlawful
13   detainment or arrest. As articulated in the Second Amended Complaint, this
14   claim is premised on an “integral participant” theory of liability. 3 Plaintiff argues
15   her initial “arrest” was unlawful because Brailsford never had probable cause to
16   believe that she had committed a crime. The Court declined to grant Brailsford’s
17   Motion to Dismiss on this claim because he “offered no argument regarding the
18   existence of probable cause to arrest Plaintiff or whether it was objectively
19   reasonable for Defendant to believe that he had probable cause to arrest
20   Plaintiff.” 4
21           Portillo’s undisputed, under-oath, public-record testimony both in her pre-
22   criminal-trial deposition and during Brailsford’s criminal trial admits the defendant
23   officers had probable cause to arrest her. Throughout this testimony Portillo
24
25   1
       Doc. 51.
     2
26     Id., Section III, pp. 8-11.
     3
       See Doc. 37.
     4
       Id. at 13, ll. 17-20.

                                            -2-
         Case 2:18-cv-00178-SRB Document 53 Filed 01/16/19 Page 3 of 9




 1   repeatedly admitted pointing a gun out of a fifth story window “wasn’t right,”
 2   “didn’t look right,” and would have been “scary” to anyone who saw it from the
 3   outside. Further, in both her deposition and at trial, Portillo admitted she knew
 4   pointing a gun out a window was a “serious matter,” and Mesa Police responded
 5   to the hotel “because of the gun at the window.” Probable cause for Portillo’s
 6   arrest existed on the night of Daniel Shaver’s shooting, and Portillo has already
 7   admitted its existance under oath—twice.
 8                                   Standard of Review
 9           Generally, Courts do not consider material beyond the pleadings in
10   deciding a Rule 12(b)(6) motion. However, the Court may properly look beyond
11   the complaint to matters of public record, and doing so does not convert a Rule
12   12(b)(6) motion to one for summary judgment. 5
13           A court may also look to documents on which the complaint necessarily
14   relies, if their authenticity is not contested. 6 Here, the certified transcripts of
15   Portillo’s under-oath, deposition and criminal-trial testimony are both public
16   records, and their authenticity is beyond dispute. The Court may consider these
17   transcripts in deciding the present motion, and consideration does not convert
18   the motion to one for summary judgment.
19           However, even if the motion were converted to one for summary judgment,
20   the Court need only provide the non-moving party with “a reasonable opportunity
21   to present all the material that is pertinent to the motion.” 7 Here, no further
22   opportunity is warranted because Portillo cannot offer evidence changing her
23   prior, twice-given, under-oath testimony.
24
25   5
       Lihosit v. Flam, CV-15-01224-PHX-NVW, 2016 WL 2865870, at *3 (D. Ariz. May 17, 2016),
26   citing Mack v. S. Bay Beer Distributors, Inc., 798 F.2d 1279, 1282 (9th Cir. 1986).
     6
       Id., citing Sams v. Yahoo! Inc., 713 F.3d 1175, 1179 (9th Cir. 2013).
     7
       Fed. R. Civ. P. 12(d).

                                             -3-
          Case 2:18-cv-00178-SRB Document 53 Filed 01/16/19 Page 4 of 9




 1   I.       The defendant officers had Probable Cause to arrest Portillo.
 2            A.      Probable Cause Standard
 3            Under the Fourth Amendment, a warrantless arrest requires probable
 4   cause. 8 Probable cause to arrest exists when officers have knowledge or
 5   reasonably trustworthy information sufficient to lead a person of reasonable
 6   caution to believe that an offense has been or is being committed by the person
 7   being arrested. 9 Whether probable cause exists depends upon the reasonable
 8   conclusion to be drawn from the facts known to the arresting officer at the time of
 9   the arrest. 10
10            To determine whether an officer had probable cause for an arrest, Courts
11   must “examine the events leading up to the arrest, and then decide ‘whether
12   these historical facts, viewed from the standpoint of an objectively reasonable
13   police officer, amount to’ probable cause.” 11 Because probable cause “deals with
14   probabilities and depends on the totality of the circumstances,” it is “a fluid
15   concept” that is “not readily, or even usefully, reduced to a neat set of legal
16   rules.” 12 It “requires only a probability or substantial chance of criminal activity,
17   not an actual showing of such activity.” 13 In other words, probable cause “is not a
18   high bar.” 14
19
20
21
22   8
       United States v. Lopez, 482 F.3d 1067, 1072–73 (9th Cir. 2007), citing Michigan v. Summers,
     452 U.S. 692, 700, 101 S. Ct. 2587, 69 L.Ed.2d 340 (1981).
23   9
       Id., citing Beck v. Ohio, 379 U.S. 89, 91, 85 S. Ct. 223, 13 L.Ed.2d 142 (1964).
     10
        Maryland v. Pringle, 540 U.S. 366, 371, 124 S. Ct. 795, 157 L.Ed.2d 769 (2003).
24   11
        Id., quoting Ornelas v. United States, 517 U.S. 690, 696, 116 S. Ct. 1657, 134 L.Ed.2d 911
     (1996).
25   12
        Illinois v. Gates, 462 U.S. 213, 232, 103 S. Ct. 2317, 76 L.Ed.2d 527 (1983).
     13
26      Id. at 243–244, n. 13, 103 S. Ct. 2317 (1983) (emphasis added).
     14
        Kaley v. United States, 571 U.S. ––––, ––––, 134 S. Ct. 1090, 1103, 188 L.Ed.2d 46 (2014);
     see also D.C. v. Wesby, 138 S. Ct. 577, 585–86, 199 L. Ed. 2d 453 (2018).

                                               -4-
          Case 2:18-cv-00178-SRB Document 53 Filed 01/16/19 Page 5 of 9




 1            B.     Plaintiff’s Admissions of Probable Cause
 2            Portillo was detained, or “arrested,” after being discovered in a hotel room
 3   where a rifle was being pointed out of the window. Portillo has admitted the
 4   circumstances were highly suspicious, indicative of criminal activity, and justified
 5   the defendant officers responding to the hotel to arrest those involved.
 6            During Brailsford’s criminal trial, Portillo testified:
 7                   A. So I looked at my surroundings knowing that,
                     Hey, this doesn’t look right. There’s a gun
 8
                     pointing outside the window --- well, not outside
 9                   the window, but towards the window. And there’s
                     people downstairs.
10
                     So I was like, Hey, you guys, you know, like don’t
11                   be so close to the window. You know, people
12                   might get the wrong idea or something, you know,
                     and --- 15
13
                     …
14
                     Q. Now, when you came out of the room, you
15                   realized this was a serious matter?
16                   A. Yes.
17                   Q. And when you came out, you had in the back
                     of your mind that maybe the police are there as a
18                   result of the gun incident?
19                   A. Yes.
20                   Q. Correct?
21                   A. Yes. 16
22            During her trial testimony, Portillo repeatedly emphasized pointing a gun
23   out of an elevated, fifth-story window “didn’t look right.” 17 This testimony is
24
     15
        Portillo trial transcript, attached as Exhibit 1, p. 24, ll. 5-11. All exhibits are authentic copies of
25      the originals.
     16
26      Ex. 1, p. 114-115, ll. 21-4.
     17
        Ex. 1, p. 28, ll. 17-25; p. 34, ll. 10-23; p. 101, ll. 7-23; p. 103, ll. 19-22; p. 104, ll. 17-23; p. 108-
        109, ll. 21-15.

                                                       -5-
          Case 2:18-cv-00178-SRB Document 53 Filed 01/16/19 Page 6 of 9




 1   consistent with Portillo’s under-oath, pre-trial deposition given on February 28,
 2   2017. For example, during her deposition she stated:
 3                     Q. Did you have any idea thinking maybe the was
                       there because of –
 4
                       A. Of course.
 5
                       Q. – the gun at the window?
 6
                       A. Of course, of course.
 7
                       Q. Because that would be something that would
 8                     bring the law to the room?
 9                     A. Of course. 18
10                     …
11                     Q. Was he pointing it toward the highway, out the
                       window?
12
                       A. Yeah. Because once I recognized my
13                     surroundings, I was like no, that doesn’t look
14                     right.

15                     Q. Why didn’t it look right?

16                     A. Just because we were up on the fifth floor, I
                       believe that we were, and you know, there’s
17                     probably people downstairs, you know. And
                       somebody can see them, you know, and make a
18
                       call. And what had happened, happened, you
19                     know. 19
20                     …

21                     Q. You did that because you were concerned
                       about what others might think?
22
                       A. I was concerned, yeah, like it was pointed
23                     towards the window. Somebody can call or, you
                       know, come up and knock on the door, or knock
24
25
26   18
          Portillo deposition transcript, attached as Exhibit 2, p. 35. ll. 4-11.
     19
          Ex. 2, p. 21, ll. 5-13.

                                                       -6-
          Case 2:18-cv-00178-SRB Document 53 Filed 01/16/19 Page 7 of 9




 1                    on the door that was slightly open. Or, you know,
                      come up here and ask why this gun is out.
 2
                      Q. So you were concerned before the police
 3                    arrived about pointing the gun out the window?
 4                    A. Yes. I wanted to leave, actually. 20

 5                    …

 6                    Q. You were concerned for others?

 7                    A. Yes.

 8                    Q. Outside the room?
                      A. Well, yes. For everybody.
 9
                      Q. Because they might be scared seeing that;
10
                      right?
11                    A. Well, yeah. I was scared.
12                    Q. You were scared seeing it inside, but you were
13                    thinking people outside could also be scared?

14                    A. Yes. Just thinking that somebody could catch
                      it.
15
                      Q. If someone saw that up there?
16
                      A. Yes. 21
17
                      …
18                    A. ….You know, like he was just showing, but it
19                       was – didn’t look right, by the window, the way
                         he was ---
20
                      Q. Looked like he was going to shoot?
21
                      A. Yes. 22
22
              Portillo’s undisputed, under-oath testimony establishes the necessary
23
     elements of probable cause. Portillo understood pointing a gun out a fifth-story
24
25
     20
26      Ex. 2, p. 24, ll. 4-12.
     21
        Ex. 2, p. 27, ll. 7-17.
     22
        Ex. 2, p. 45, ll. 9-13.

                                                -7-
      Case 2:18-cv-00178-SRB Document 53 Filed 01/16/19 Page 8 of 9




 1   window was a dangerous situation that “did not look right.” It was likely to scare
 2   people and draw the attention of law enforcement. Portillo admitted she expected
 3   law enforcement to arrive and wanted to leave the hotel room. Perhaps most
 4   importantly, she admitted when law enforcement did arrive, she knew it was
 5   “because [a] gun at the window” was a “serious matter.”
 6         Through this undisputed testimony, Portillo has conceded, under oath
 7   (twice), an objectively reasonable police officer had sufficient knowledge to
 8   conclude there was a substantial chance of criminal activity occurring in the hotel
 9   room, and as a result, probable cause existed for her arrest.
10                                      Conclusion
11         The defendant officers had probable cause to arrest Portillo. For the
12   additional reasons discussed above, and those stated in the City of Mesa
13   Defendants’ Motion to Dismiss, Defendant Philip Mitchell Brailsford respectfully
14   requests the Court dismiss Plaintiff’s unlawful-arrest claims in her Second
15   Amended Complaint with prejudice.
16         Dated: January 16, 2019.
17                                                 O’CONNOR & CAMPBELL, P.C.
18
19                                                 By: /s/ Justin D. Holm
20                                                    Daniel J. O’Connor, Jr.
                                                      Justin D. Holm
21                                                    Attorneys for Defendant
                                                      Philip Mitchell Brailsford, Jr.
22
23
24
25
26


                                           -8-
      Case 2:18-cv-00178-SRB Document 53 Filed 01/16/19 Page 9 of 9




 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on January 16, 2019 I electronically filed the foregoing
 3   with the Clerk of the Court for the U.S. District Court, District of Arizona, using
 4   the CM/ECF System. A Notice of Electronic Filing will be served to the following
 5   registered participants:
 6   Gene N. Chávez                           Kathleen L. Wieneke
 7   CHAVEZ LAW OFFICES, PA                   Christina Retts
     1220 5th Street                          WIENEKE LAW GROUP, PLC
 8   Albuquerque, NM 87102                    1095 W. Rio Salado Parkway, Suite 209
 9   gene@chavezlawoffices.com                Tempe, AZ 85281
     Attorney for Plaintiff                   kwieneke@wienekelawgroup.com
10                                            cretts@wienekelawgroup.com
                                              Attorneys for Defendants City of Mesa,
11                                            Brian Elmore, Christopher Doane, Bryan
12                                            Cochran, and Richard Gomez

13   By: /s/ Amanda Bennett
14
15
16
17
18
19
20
21
22
23
24
25
26


                                           -9-
